Dismissed and Opinion Filed April 14, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01467-CV

          PROPERTY MANAGEMENT UNLIMITED, Appellant
                            V.
       JONATHAN BAKER, KHADIJAH BAKER AND ALL OTHER
                    OCCUPANTS, Appellees

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-19-04281-D

                         MEMORANDUM OPINION
                   Before Justices Schenck, Molberg, and Nowell
                             Opinion by Justice Nowell
      Appellant’s brief in this case is overdue. By postcard dated February 11,

2020, we notified appellant the time for filing appellant’s brief had expired. We

directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result

in the dismissal of this appeal without further notice. To date, appellant has not filed

a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Erin A. Nowell/
                                           ERIN A. NOWELL
                                           JUSTICE



191467F.P05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

PROPERTY MANAGEMENT                          On Appeal from the County Court at
UNLIMITED, Appellant                         Law No. 4, Dallas County, Texas
                                             Trial Court Cause No. CC-19-04281-
No. 05-19-01467-CV          V.               D.
                                             Opinion delivered by Justice Nowell.
JONATHAN BAKER, KHADIJAH                     Justices Schenck and Molberg
BAKER AND ALL OTHER                          participating.
OCCUPANTS, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees JONATHAN BAKER, KHADIJAH
BAKER AND ALL OTHER OCCUPANTS recover their costs of this appeal from
appellant PROPERTY MANAGEMENT UNLIMITED.


Judgment entered this 14th day of April, 2020.




                                       –3–